DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 582 780 A1 (Janssen) in view of US 2019/0360742 A1 (Wantland).
With respect to claim 1: Janssen discloses a refrigerator comprising: an outer case (exterior walls of refrigerator 10 in Fig. 1); 5an inner case arranged inside the outer case to define a storeroom (“the interior of which is formed by a refrigerated goods container produced by deep-drawing a plastic plate” @ [0017]; the interior of the refrigerator 10 in Fig. 1; comprises at least side walls 13); a rack (shelf 50) arranged in the storeroom, the rack being removable from the storeroom; a projection (support part 20) protruding from a side of the inner case to support a side end of the rack (Fig. 3); and at least one side supporting projection (tongue 27) forming a separation space between the side of 10the inner case and the side end of the rack while the side end of the rack is being supported by the projection (Fig. 3), wherein the at least one side supporting projection comprises: a rack contact portion (portion of curvature 29 contacting shelf 50 in Fig. 3) arranged between the side end of the rack and the side of the inner case and formed into a curved plane to reduce an area of contact with the side of 15the rack (Fig. 3).
Janssen [0017] states that the side walls 13 have receptacles 14 for the support parts 20 and 40. The refrigerator 10 includes left and right side walls 13 (Fig. 1), and the shelf 50 has structure on both the left and right sides thereof for reception of the support parts 20 and 50 (Fig. 2). The supporting parts 20 and 40 are not disclosed as being formed integrally with the side walls 13. The supporting parts 20 and 40 are inserted into the recesses 14 in the side walls 13. 
Wantland [0027]-[0034] disclose supporting shelves in a refrigerator with shelf mounting structures 200 that may be integrally formed as part of the liner thereof. 

One would be motivated to make such a modification because the integral formation of the side walls 13 and support parts 20/40 saves assembly time, by not having to insert the support parts 20/40 in the recesses. Further, the modification precludes losing the support parts 20/40 if detached. 
The support part 20 being integrally formed with side walls 13 meets “a projection formed to protrude from a side of the inner case…the projection being integrally formed with the inner case” as claimed. 
The tongue 27 is an integral portion of the support part 20, and is therefore formed integrally with the side walls 13 in the modification. The tongue 27 being integrally formed with the side walls 13 meets “at least one side supporting projection formed to protrude from the side of the inner case…” as claimed. 
With respect to claim 2: Janssen discloses wherein the separation space formed by the least one side supporting projection is a first separation space (Fig. 3), and the refrigerator further comprises: 20a bottom supporting projection (horizontal leg of support element 22 that forms support surface 23) formed at the projection to form a second separation space between the projection and a bottom side of the rack (vertical space between support surface 23 and the roof of the recess 53 in Fig. 3).
With respect to claim 8: As modified, the support part 20 on the left side of a given shelf 50 is “a first projection” as claimed, and the corresponding support part 20 on the right side of the shelf 50 is “a second projection” as claimed. The integral formation of support parts 20/40 with the side walls 13 meets “formed on the left side of the inner case” and “formed on the right side of the inner case” as claimed. 
With respect to claim 9: Janssen’s left and right side walls 13 face each other, so the support parts 20/40 thereon also face each other. 
With respect to claim 10: See Janssen Fig. 3. As modified, the support parts 20 are formed integrally with the side walls 13. For each support part 20, the horizontal leg of the support element 22, which forms support surface 23, is one “bottom supporting projection” as claimed. The claimed “separation spaces” are the vertical spaces between the support surface 23 and the recess 53 (see Janssen Fig. 3). 
With respect to claim 11: Janssen’s parts 27 and 23 are integrally formed, which meets the claim. 
With respect to claim 12: One of the support parts 20 meets “wherein one of the first side supporting projection 25and the second side supporting projection is arranged near the front of the inner case” as claimed. One of the support parts 40 meets “and 21Docket No.: 2494.1901 another one of the first side supporting projection and the second side supporting projection is arranged near the rear side of the inner case” as claimed.
With respect to claim 13: See Janssen Fig. 3. The horizontal leg of the support element 22, which forms support surface 23, is the “first bottom supporting projection” as claimed. The claimed “separation space” is the vertical space between the support surface 23 and the recess 53.

With respect to claim 14: Janssen’s parts 27 and 23 are integrally formed. This meets “wherein the first side supporting projection and the first bottom supporting projection are integrally formed” as claimed.
Janssen’s parts 40 and 43 are integrally formed. This meets “and the second side supporting projection and the second bottom supporting projection are integrally formed” as claimed.
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
Response to Arguments
The objection made in the previous Office action is overcome by the claim amendments dated 10 February 2022, and are hereby withdrawn. 
The arguments against the rejections under 35 U.S.C. § 102 are rendered moot by the new grounds of rejection above. The new grounds of rejection in this Office action are necessitated by the amendments to the claims dated 10 February 2022. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637